                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

MELODIE SHULER,                §
                               §
               Plaintiff,      §
                               §
vs.                            §
                               §                         CIVIL ACTION 3:19-1016-MGL-SVH
SOUTH CAROLINA LAW ENFORCEMENT §
DIVISION,                      §
                               §
               Defendants.     §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S ACTION WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Melodie Shuler filed this civil rights lawsuit pro se. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting the action be dismissed without prejudice and without issuance and service of process.

The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on August 27, 2019, but Plaintiff failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report to the extent it does not contradict this Order, and

incorporates it herein. Therefore, it is the judgment of the Court this action is DISMISSED WITH

PREJUDICE and without issuance and service of process. The dismissal is with prejudice pursuant

to Goode v. Cent. Va. LegalAid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015) inasmuch as the Court will

not afford Plaintiff any further opportunities to amend her complaint.

       IT IS SO ORDERED.

       Signed this 31st day of October, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                  2
